Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 1 of 6
Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 2 of 6
Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 3 of 6
Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 4 of 6
Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 5 of 6
Case 19-11426   Doc 2   Filed 12/18/19   Entered 12/18/19 13:18:42   Desc Main
                           Document      Page 6 of 6
